internal_revenue_service number release date index number -------------------------- ----------------------------- ----------------------------- - re -------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-107412-05 date february -------------------------------------------------------- ---------------------------------------------------- ---------------------------------------------------------------------- ------------------------------------------------------------------------ ---------------- ------------------- ------------------ ------------------- ------------------------- -------------------------- ---------------------- ------------------------- -------------------- -------------------------- ----------------------- ------------------- ----------------------------------------------------------------------------------------- legend legend decedent spouse family_trust marital trust daughter daughter date date date date date date date date date y ira --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- state court order ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ ---------------------------------------------------------- state law state law dear ------------------ -------------- ----------------------------------------------------------------------------------------- ---------------------------------- ---------------------------------- plr-107412-05 tax and income_tax consequences of proposed disclaimers this is in response to your letter dated date concerning the gift the facts and representations submitted are summarized as follows decedent a resident of state died testate on date survived by his wife spouse and two children daughter and daughter spouse was appointed the personal representative of decedent’s estate at the time of his death decedent was the owner of an individual_retirement_account ira described in sec_408 of the internal_revenue_code that had a date of death value of approximately dollar_figurey at the time of his death decedent whose birth date was date had not attained his required_beginning_date as that term is defined in sec_401 spouse’s date of birth is date daughter 1’s date of birth is date and on date decedent executed two irrevocable trusts marital trust and family daughter 2’s date of birth is date trust on date decedent executed a beneficiary designation with respect to his ira beneficiary of ira sec_2 provides that if spouse disclaims any part or all of the benefits of ira then the beneficiary of the disclaimed portion is the trustee of marital trust the beneficiary designation further provides that sec_1 of the ira beneficiary designation named spouse as the primary if spouse survives decedent and disclaims any part or all of the benefits payable pursuant to sec_1 and sec_2 above then the beneficiary of such disclaimed portion or all of the account is the trustee of family_trust as amended from time to time to be paid over the nonrecalculated life expectancy of spouse daughter sec_1 and were named third contingent beneficiaries of ira to take in pursuant to the terms of marital trust an irrevocable_trust upon decedent’s the event spouse spouse as a beneficiary of marital trust and spouse as a beneficiary of family_trust disclaimed the respective interests in ira death the trustees are to pay all of the net_income from marital trust to spouse during her lifetime in quarterly or more frequent installments income is to include the income of ira which is to be distributed from marital trust to spouse no later than the end of the calendar_year sec_4 of marital trust further provides that the trustee of marital trust shall have the power to direct that distributions from ira be made to marital trust in such manner that the minimum annual ira distribution shall be the greater of a the amount necessary to comply with the requirements of sec_401 and sec_408 or b all income earned by ira during the course of a year the trustee may also invade principal including the principal of ira for spouse’s benefit to provide for her reasonable health support and maintenance spouse is granted certain non-cumulative rights to withdraw all or a portion of the property of pursuant to the terms of family_trust an irrevocable_trust as modified by court plr-107412-05 marital trust spouse also has the power to appoint by her will all or any part of the assets of marital trust to or for the benefit of any issue of decedent or their spouse as spouse may determine upon spouse’s death subject_to spouse’s limited testamentary_power_of_appointment marital trust will be distributed to the living children of decedent by right of representation daughter and daughter are the co-trustees of marital trust order dated date upon decedent’s death the trustee may make discretionary distributions of income to or for the benefit of spouse as the trustee deems necessary for her health support and maintenance if the trustee determines that spouse’s reasonable needs will be comfortably met from other resources the trustee may make unequal discretionary distributions of income to or for the benefit of decedent’s issue for their health support maintenance and education the trustee may also make discretionary distributions of principal to any one or more of a group consisting of spouse and the decedent’s issue as necessary for their health support maintenance and education spouse has the power to appoint by her will all or any part of the assets of family_trust to or for the benefit of any issue of the decedent as spouse may determine upon the death of spouse subject_to spouse’s testamentary_power_of_appointment the assets of trust shall be distributed equally to daughter and daughter by right of representation daughter and daughter are the co-trustees of family_trust beneficiary of ira will disclaim a fractional interest defined by a formula in ira plus any post-death income earned that is attributable to the disclaimed portion in a separate disclaimer spouse also proposes to disclaim any and all interest in martial trust finally spouse will disclaim spouse’s power to exercise her limited testamentary_power_of_appointment under the family_trust with respect to that portion of the family_trust attributable to the portion of the ira that passed to the family_trust as a result of the disclaimers described above the portion of the family_trust subject_to this disclaimer will be determined under sec_25_2518-2 example of the gift_tax regulations the proposed disclaimers will be in writing and will be received by the holder of the legal_title to the property no later than months after the date of decedent’s death the proposed disclaimers will also comply with the state disclaimer law state law it has been represented that spouse has not accepted any interest or any benefit from the ira spouse proposes to execute a disclaimer pursuant to which she as primary it has been represented that the documentation described in sec_1 a - of the final income_tax regulations question and answer-6 will be provided to the ira administrator no later than date furthermore it has also been represented that all debts taxes and expenses associated with the estate of decedent will be paid from assets other than ira finally it has been represented that sec_1 of state law in relevant part exempts from the concept debtors interest in or right to receive assets held or amounts payable under an individual_retirement_account plr-107412-05 you have requested the following rulings disclaimers under sec_2518 the proposed disclaimers that will be executed by spouse will be qualified family_trust is a qualified_beneficiary within the meaning of sec_1_401_a_9_-4 question and answer with respect to the portion of ira payable to the family_trust required minimum distributions within the meaning of sec_401 may be calculated based upon the life expectancy of spouse using the single life table found at sec_1_401_a_9_-9 of the final regulations question and answer ruling sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation- skipping transfer_taxes the interest will be treated as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 provides in part that if a person makes a qualified_disclaimer then for purposes of federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that in the case of a disclaimer made by a decedent's surviving_spouse with respect to property transferred by the decedent the sec_25_2518-2 example describes a situation where b's will plr-107412-05 disclaimer will satisfy the requirements of sec_2518 if the interest passes as a result of the disclaimer without any direction on the part of the surviving_spouse either to the surviving_spouse or to another person if the surviving_spouse however retains the right to direct the beneficial_enjoyment of the disclaimed property in a transfer that is not subject_to federal estate and gift_tax whether as trustee or otherwise such spouse will be treated as directing the beneficial_enjoyment of the disclaimed property unless such power is limited by an ascertainable_standard established both a marital trust and a nonmarital trust b's surviving_spouse a is an income_beneficiary of the marital trust and has a testamentary general_power_of_appointment over trust assets a also has an income_interest in the nonmarital trust and possesses a testamentary nongeneral power to appoint among designated beneficiaries the will provides that any portion of the marital trust disclaimed is to pass to the nonmarital trust a disclaimed percent of the marital trust the example concludes that the requirements of sec_2518 are not satisfied unless a also disclaims the nongeneral power to appoint the portion of the trust corpus that is attributable to the property that passed to the nonmarital trust as a result of a's disclaimer assuming that the fair_market_value of the disclaimed property on the date of the disclaimer is dollar_figure and that the fair_market_value of the nonmarital trust including the disclaimed property immediately after the disclaimer is dollar_figure a must disclaim the power to appoint one-third of the nonmarital trust’s corpus under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a's estate and if the remaining requirements of b are met a could make a qualified_disclaimer of either the income_interest or the remainder or an undivided portion of either interest separate interest in property that meets the other requirements of a qualified_disclaimer under sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted sec_25_2518-3 provides that the disclaimer of a specific pecuniary amount out of a pecuniary or nonpecuniary bequest or gift can be a qualified_disclaimer provided that no income or other benefit of the disclaimed amount inures to the benefit of the disclaimant either prior to or subsequent to the disclaimer following the disclaimer the amount disclaimed and any income attributable to such amount must be segregated based on the fair_market_value of the assets on the date of the disclaimer or sec_25_2518-3 provides that a disclaimer of an undivided portion of a plr-107412-05 on a basis that is fairly representative of the value changes that may have occurred between the date of transfer and the date of the disclaimer under state law as a result of the disclaimer spouse will be treated as predeceasing decedent with respect to the disclaimed interest in this case the proposed disclaimers will be in writing further it is represented that the disclaimers will be delivered within months of the decedent’s death and that prior to the execution of the disclaimers spouse has not and will not accept any of the disclaimed interests or benefits including any income attributable to the disclaimed portion earned after decedent’s death spouse’s disclaimer as the primary beneficiary of ira of an undivided fractional interest in ira constitutes the disclaimer of an undivided portion of spouse’s interest in ira under sec_25_2518-3 further under the terms of sec_2 of the ira beneficiary designation as a result of spouse’s disclaimer of a portion of her interest as primary beneficiary of ira the disclaimed portion will pass to marital trust under sec_3 of the ira beneficiary designation as a result of spouse’s disclaimer of her interest in the marital trust the disclaimed portion of the ira will pass to family_trust as a result of spouse’s disclaimer of her limited testamentary_power_of_appointment under the family_trust with respect to that portion of the family_trust attributable to the portion of the ira that will pass to the family_trust the disclaimed portion will not pass to any recipient at the direction of spouse spouse’s limited_power_of_appointment under family_trust constitutes a separate interest in the trust property for purposes of sec_25_2518-3 accordingly spouse can make a qualified_disclaimer with respect to the limited_power_of_appointment over family_trust notwithstanding that spouse will retain a lifetime beneficial_interest in family_trust see sec_25 e example we conclude therefore based on the representations made and information submitted that assuming the disclaimers are valid under state law the proposed disclaimers by spouse will be qualified disclaimers under sec_2518 ruling sec_2 and sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i date or ii will be distributed to such employee not later than the required beginning will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary plr-107412-05 sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age designated as a beneficiary by the employee ira holder sec_401 defines designated_beneficiary as any individual final income_tax regulations under sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations in addition the final regulations have been modified in part see 2004_26_irb_1082 date the modification to the final regulations may also be relied upon with respect to required distributions for the calendar_year that with respect to the life expectancy exception to the 5-year rule described in sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general plr-107412-05 that if an employee dies before his required_beginning_date in order to satisfy the requirements of sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a- further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death q a-4 further provides in relevant part if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the person’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no the beneficiaries of the trust who are beneficiaries with respect to the trust's the trust is irrevocable or the trust contains language to the effect it becomes plr-107412-05 corpus irrevocable upon the death of the employee interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument plan_administrator with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died the documentation described in a-6 of this section has been provided to the sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table used to compute the life expectancy of an individual as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year in accordance with the final regulations referenced above sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained with specific respect to the second ruling_request a fractional portion of decedent’s ira will be payable to family_trust after decedent files the disclaimers referenced herein family_trust by its terms is irrevocable and family_trust is valid under the laws of state furthermore a copy of family_trust will be timely delivered to the administrator custodian of ira finally the identity of the beneficiaries of family_trust can be ascertained by perusing its terms thus family_trust constitutes a see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations q a-5 plr-107412-05 therefore with respect to the second ruling_request we conclude that family_trust is a qualified_beneficiary within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer with specific respect to the third ruling_request since family_trust is a see- through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer it is necessary to determine the appropriate life expectancy to be used to make required distributions as a general_rule if a_trust is named as the beneficiary of either a qualified_plan or an ira all of the beneficiaries of said trust must be considered for purposes of determining who if anyone is the designated_beneficiary for purposes of code sec_401 in this regard we note that spouse daughter and daughter are the beneficiaries of family_trust as noted above spouse is the eldest of the three beneficiaries furthermore as noted above spouse is decedent’s surviving_spouse although spouse is decedent’s surviving_spouse she is not the sole beneficiary of family_trust as a result she cannot be treated as the sole beneficiary of decedent’s ira thus pursuant to sec_1_401_a_9_-3 of the final regulations q a-3 a required distributions from decedent’s ira must begin no later than date furthermore pursuant to sec_1_401_a_9_-5 of the final regulations q a-5 c required distributions with respect to calendar_year must be computed using spouse’s age and life expectancy during that year computed pursuant to the table found in sec_1_401_a_9_-9 of the final regulations q a-1 in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after thus with respect to the third ruling_request we conclude that with respect to the portion of ira payable to family_trust required minimum distributions within the meaning of sec_401 may be calculated based upon the life expectancy of spouse using the single life table found at sec_1_401_a_9_-9 of the final regulations q a-1 this ruling letter is based on the assumption that ira either has met is meeting or will meet the requirements of sec_408 at all times relevant thereto it also assumes that family_trust is valid under the laws of state as represented finally it assumes that the disclaimers referenced herein will meet the requirements of sec_2518 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-107412-05 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george l masnik branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
